DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22, 24, 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite calculating local estimations (whatever they are) using a plurality of local measurements (whatever they are), but said limitations are genus claims, broadly claiming all possible ways to perform said calculation using any kind of local measurements, the scope which goes beyond the original disclosure. Similar reason for rejection for Claims also applies to calculating the global state estimation. For detecting the bad data, Claims 1-4 and 7 are rejected based on similar reason (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
          Furthermore, the claims additionally recite the limitation “monitoring the first microgrid using the global state estimations,” but said limitation is not supported in the original disclosure. In the original disclosure, the Paragraph [0001] in the Background section mentions state estimation enabling online monitoring, and Paragraph [0015] discloses that each microgrid control system is structured to monitor electrical and physical characteristics of the microgrid, but the original disclosure does not disclose anything specific about and how monitoring the first microgrid specifically using the global state estimations, and operating controllable devices of the first microgrid and protecting devices coupled to the first microgrid from faults and other conditions are being performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, method and apparatus. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an 
          In Step 2A, the claims additionally recite “microgrid control system,” “processing device,” “storage” “measuring a first plurality of local measurements using a plurality of field devices of the first microgrid, the field deices including at least one of a voltage sensor, an intelligent electronic device, a remote terminal unit, a relay, recloser, a current sensor, a voltage transformer, or a current transformer, “microgrid communication network”, “obtaining a first plurality of measurements using a first plurality of field devices of the first microgrid, obtaining a second plurality of measurements using a second plurality of field devices of the second microgrid, and obtaining a third plurality of measurements using a third plurality of field devices of the third microgrid, “communicating between the first microgrid, the second microgrid and the third microgrid via the microgrid communication network,” “plurality of loads coupled to receive power from the power source,” and communication channels coupling the first microgrid with the plurality of other microgrid,” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality and communication related to microgrid, a general purpose computer and storage for carrying out the abstract idea. The claims additionally recite “monitoring the first microgrid using the global state estimation, and operating controllable deices of the microgrid and protecting devices coupled to the first microgrid from faults and other conditions,” but said limitation is merely a generic insignificant post-solution activity, recited at high level of generality, without any particular end use, as it lacks any details what monitoring amounts to. In short, the claims do not provide any evidence to show 
          In Step 2B, the claims additionally recite “microgrid control system,” “processing device,” “storage” “measuring a first plurality of local measurements using a plurality of field devices of the first microgrid, the field deices including at least one of a voltage sensor, an intelligent electronic device, a remote terminal unit, a relay, recloser, a current sensor, a voltage transformer, or a current transformer, “microgrid communication network”, “obtaining a first plurality of measurements using a first plurality of field devices of the first microgrid, obtaining a second plurality of measurements using a second plurality of field devices of the second microgrid, and obtaining a third plurality of measurements using a third plurality of field devices of the third microgrid, “communicating between the first microgrid, the second microgrid and the third microgrid via the microgrid communication network,” “plurality of loads coupled to receive power from the power source,” and communication channels coupling the first microgrid with the plurality of other microgrid,” but said limitations are merely directed to data collection activity, recited at high level of generality and communication related to microgrid, a general purpose computer and storage that are well-understood, routine and conventional, and do not provide “inventive” concept that would amount to significantly more than the abstract idea. Finally, the claims additionally recite “monitoring the first microgrid using the global state estimation, and operating particular end use”, which therefore would not be considered significantly more to transform the claimed invention to patent-eligible application (see Univ of Utah Research Found. vs Ambry Genetics Corp, F774 F.3d 755, 113 USPQ2d 1241 (2014), Id., at 1245) and Gottschalk vs Benson, 409 US 63, 175 USPQ 673 (1972), Id., at 674)
          Additionally, the claims in the instant application with various sensors and devices related to microgrid, the focus of the claims is not on such an improvement in said devices as tools (as in Enfish), or focused on a specific asserted improvement in detecting and removing false data in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. In other words, the Applicant is basically claiming the algorithm itself.
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer and various sensors and devices for gathering and analyzing the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses field devices in a well-understood, routine and conventional way.
          Finally, the claims recite various functional limitations, specifically “calculating” 
Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.” McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence.”)
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.


Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
6.          With respect to the 112 rejection, In Response, the Examiner respectfully disagrees. As had been discussed in the interview and the previous rejection, the problem with the instant claims is that the scope of the claimed invention is much broader than what is disclosed in the original disclosure, in that they cover all ways of calculating the local and global estimations (whatever they are), whereas the original disclosure only discloses limited embodiments. As an example, starting with the Paragraph [0023], the original disclosure describes using a particular local estimation, in detail, and this is only what the Applicant had invented and therefore entitled to claim, and not every other local state estimation methods both known and unknown. In other words, did the Applicant invent every other local estimation techniques? Of course not. This reasoning is consistent with the Court’s decision in LizardTech (see LizardTech, 76 USPQ2d 1724, US Court of Appeals Federal Circuit, Id., 1731). Once again, the Applicant is continuing to misunderstand the rejection, as it is not about enablement (as such, Applicant’s affidavit and the references discussed are moot), as it is not about whether one of ordinary skill in the art would know how to calculate local and global estimations, but rather, it is the scope of the claim and whether the original disclosure necessarily discloses all ways to calculate the local and global estimations to show possession. Applicant is reminded that written description and enablement under 112, 1st are two distinct requirements. 
generic operation of the microgrids of the network system where the data is collected. The limitation cannot be particular use, since the limitation does not further detail steps involved in said operation, such as turning off the power sources, etc. Similar reasoning also applies to Claim 16. For Claim 21 and 26, the limitations are merely directed to generic power sources that are used in the microgrid network system. Additionally, there is no improvement in the microgrid network system, as the claim not only broadly detects false data, but does not recite further what it does with the detected result specifically to actually improve the microgrid network system itself. As such, the 101 rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.